      Case 2:20-mj-00138-CKD Document 30 Filed 10/06/20 Page 1FILED
                                                                  of 1
                     UNITED STATES DISTRICT COURT         October 6, 2020
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DISTRICT COURT
                                                                        EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:20-MJ-00138-CKD

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
NANCY GARCIA,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release NANCY GARCIA ,

Case No. 2:20-MJ-00138-CKD Charge 21USC § 846 & 841(a)(1) , from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                Unsecured Appearance Bond $

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                           X    (Other):    Pretrial conditions as stated on the record.

      The defendant shall be released on 10/8/20 at 9:00 am to her attorney to

be transported to the treatment program.



      Issued at Sacramento, California on October 6, 2020 at 4:30 pm



                                      By:

                                            U.S. Magistrate Judge, Allison Claire
